DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: In claim 9 line 2, it is suggested to insert a period at the end of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15-20, the claimed components are recited as a mere listing of parts of two electrodes, an active agent, a control unit, a coating, a microadhesive patch, a drug release trigger and a transmitter. There is no connection between the claimed elements.
In claim 17, it is unclear how the mucoadhesive patch is connected to the electrodes and the active agent in the device of claim 15.
In claim 18, it is unclear if the active agent is the drug that is released by the drug release trigger. 
In claim 19 there is no element set forth to determine the location of the device or the time of start or end or the drug lease duration or the amount of drug dosage left or the activity of iontophoresis in the device of claim 15. 
In claim 20, it is unclear how the control unit is connected to the electrodes and the active agent in the device of claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.












Claims 1-5, 8-13, 15, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al (U.S. Patent Application Publication Number: US 2005/0058701 A1, hereinafter “Gross”). 
Regarding claim 1, Gross teaches a method for oral drug delivery (i.e. an ingestible capsule, e.g. Abstract, [0002]) of an active agent (e.g. [0064]-[0070]),[0315], [0320] i.e. insulin) to a subject in need thereof comprising: a) orally administering an iontophoretic drug delivery device to the subject, wherein the iontophoretic drug delivery device comprises the active agent (e.g. [0064]-[0070],[0248], [0250], [0320] i.e. insulin).
Regarding claim 2, Gross teaches the drug delivery device provides iontophoresis (e.g. [0070],[0248], [0250]) after being triggered by an environmental stimulus (i.e. adapted to facilitate passage of the drug, in response to a change of state of the environmentally-sensitive mechanism e.g. Abstract, [0072]).  
Regarding claim 3, Gross teaches the at least two electrodes attach to a wall of the intestine, following step (a) (e.g. [0261],[0262]).
Regarding claim 4, Gross teaches the active agent is released concurrently with the iontophoresis (e.g. [0070], [0248],[0250]). 
Regarding claim 5, Gross teaches following step (a), the drug delivery device adheres to the intestinal mucosa (e.g. [0261],[0262]).  
Regarding claim 8, Gross teaches iontophoresis is provided for longer than 30 minutes and less than 24 hours (i.e. stimulation period of between about 1 and about 15 minutes, or between about 15 and about 120 minutes, e.g. [0250]).  
Regarding claims 9 and 10, Gross teaches a biocompatible protective coating is released from the drug delivery device to uncover the electrodes prior to providing iontophoresis and that the biocompatible protective coating is an enteric coating that dissolves or degrades before or upon reaching the intestine (i.e. pH sensitive coating, e.g. [0072]-[0075],[0117], Fig. 21[0336]).  
Regarding claim 11, Gross teaches the active agent is a small molecule (e.g. [0316]) or macromolecule (e.g. [0314]).
Regarding claims 12 and 13, Gross teaches the subject has type 1 or type 2 diabetes and the active agent is insulin or an analog thereof and wherein the active agent is administered in an effective amount to reduce blood glucose levels.   (e.g. [0350] Note: Gross teaches monitoring for glucose and based on the glucose levels delivering or withholding insulin and therefore they teach that the patient has diabetes and the active agent is insulin or an analog thereof and is administered in an effective amount to reduce blood glucose levels).  
Regarding claim 15, Gross teaches an intestinal iontophoretic device comprising at least two electrodes and an active agent (e.g. Abstract, [0064] -[0072],[0248], [0250], [0320]).  
Regarding claim 16, Gross teaches the device comprises an outer enteric biocompatible protective coating that encapsulates the electrodes and active agent (i.e. pH sensitive coating, e.g. [0072]-[0075],[0117], Fig. 21[0336]).  
Regarding claim 18, Gross teaches the device comprises a drug release trigger (e.g. [0072],[0073]).  
Regarding claim 19, Gross teaches the device further comprises a transmitter which can transmit location information (e.g. [0076]), time of the start of drug release, elapsed time of drug release, drug release duration, remaining drug dosage, and iontophoresis activity.  
Regarding claim 20, Gross teaches a system for oral drug delivery of an active agent to a subject in need thereof comprising: a) a control unit (i.e. control component [0139]); and b) the intestinal iontophoretic device of claim 15 (e.g. Abstract, [0064] -[0072],[0248], [0250], [0320] Figs. 2,11, 21).  
Claim Rejections - 35 USC § 103


























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Application Publication Number: US 2005/0058701 A1, hereinafter “Gross”). 
Regarding claims 6-8, Gross teaches providing stimulation parameters for iontophoresis or a low intensity time varying signal of less than 5 mA and for a period of (therefore cycles of) 1 to 15 minutes or about 120 minutes (e.g. [0250], [0251]) that the current is in a range from 20 to 60 A but do not specifically teach a cycle comprises delivering electrical current for a period of time ranging from 0.5 to 20 minutes followed by a recovery time period ranging from 0.5 to 20 minutes or that the iontophoresis is provided for longer than 30 minutes and less than 24 hours. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method  as taught by Gross with the current in a range from 20 to 60 A and a cycle comprising delivering electrical current for a period of time ranging from 0.5 to 20 minutes followed by a recovery time period ranging from 0.5 to 20 minutes  and providing the iontophoresis for longer than 30 minutes and less than 24 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). 
In the alternative, Gross discloses the claimed invention and teaches providing stimulation parameters for iontophoresis or a low intensity time varying signal of less than 5 mA and for a period of (therefore cycles of) 1 to 15 minutes or about 120 minutes (e.g. [0250], [0251]) that the current is in a range from 20 to 60 A (e.g. [0250], [0251]) but does not disclose expressly the do not specifically teach a cycle comprises delivering electrical current for a period of time ranging from 0.5 to 20 minutes followed by a recovery time period ranging from 0.5 to 20 minutes or that the iontophoresis is provided for longer than 30 minutes and less than 24 hours.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method as taught by Gross with the current in a range from 20 to 60 A and a cycle comprising delivering electrical current for a period of time ranging from 0.5 to 20 minutes followed by a recovery time period ranging from 0.5 to 20 minutes  and providing the iontophoresis for longer than 30 minutes and less than 24 hours, because Applicant has not disclosed that a current in a range from 20 to 60 A and a cycle comprising delivering electrical current for a period of time ranging from 0.5 to 20 minutes followed by a recovery time period ranging from 0.5 to 20 minutes  and providing the iontophoresis for longer than 30 minutes and less than 24 hours provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the ranges as taught by Gross, because it provides low intensity stimulation that helps in drug delivery and does not interfere with the normal peristaltic movement and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Gross.
Therefore, it would have been an obvious matter of design choice to modify Gross to obtain the invention as specified in the claims.






























Regarding claim 14, Gross teaches monitoring for glucose and based on the glucose levels delivering or withholding insulin as the active agent (e.g. [0350], [0352]) but does not specifically teach that the active agent is administered or present in the device at a dosage of from 1 U/kg to 100 U/kg. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method as taught by Gross with the active agent being administered or present in the device at a dosage of from 1 U/kg to 100 U/kg, because Applicant has not disclosed that active agent being administered or present in the device at a dosage of from 1 U/kg to 100 U/kg, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the glucose levels being monitored and insulin delivered or withheld based on the monitored glucose levels as taught by Gross, because it provides real time monitoring and release of the drug based on the subject’s activity and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Gross.
Therefore, it would have been an obvious matter of design choice to modify Gross to obtain the invention as specified in the claim.































Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (U.S. Patent Application Publication Number: US 2005/0058701 A1, hereinafter “Gross”) in view of Traverso et al (International Publication Number: WO 2018/213600 A1, hereinafter “Traverso”). 
Regarding claim 17, Gross teaches the invention as claimed except for a mucoadhesive patch. Traverso teaches that it is well-known to provide orally administered capsule devices that provide electrical stimulation to the gastrointestinal tracts (e.g. Page 54, lines25-28 that are administered to a patient with a tissue interfacing component such as a mucoadhesive patch (e.g. Page 68, lines 25-28). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the device of Gross to comprise a mucoadhesive patch in order to provide the predictable results of interfacing with the target tissue when deployed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Darvish et al (U.S. Patent Application Publication Number: US 2002/0183686 A1, hereinafter “Darvish”) teaches a targeted drug delivery system comprising a control unit and electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792